Title: To Thomas Jefferson from Kentucky Members of the House of Representatives, 28 December 1803
From: Sandford, Thomas, and Others
To: Jefferson, Thomas


               
                  To The President of the United States.
                  City of Washington 28th december 1803
               
               Finding on a perusal of the intelligencer of this day that Louisiana is Officially delivered to the French Republic, and judging that no Obstacle will prevent the peaceable possession to the United States, and contemplating the necessity that there be for an appointment of a Collector and Naval officer for the Port of New Orleans.—We the undersigned beg leave to recommend a person fitly qualified to fill either of those offices. Mr James Brown of Lexington Kentucky, This Gentleman’s talents at the Bar of the Superior Courts of our State is ranked among the first practioners, as a Man of Integrity, sobriety and independent Republican principles. He is in our estimation inferior to none. We are not unaware of the inconvenience that our infant State will experience by the migration of such characters from it: but as Mr Brown has Signified his intention of moveing to the lower Country and his inclination to fill one of those offices (that of the Collector he would prefer) we cannot with hold from him this Portion of Justice which his merit entitles him to.
               
                  Thomas Sandford
                  John Boyle
                  John Fowler
                  Matthew Walton
                  M Lyon
                  Geo M Bedinger
               
            